         Case 1:20-cv-04737-PGG Document 71 Filed 07/02/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________
JESSICA DENSON,
Individually and on Behalf of All
Others Similarly Situated,

       Plaintiff,

v.                                                          No. 20 Civ. 4737 (PGG)


DONALD J. TRUMP FOR PRESIDENT, INC.,

               Defendant,

and

OMAROSA MANIGAULT NEWMAN,

               Plaintiff Intervenor,
v.

DONALD J. TRUMP FOR PRESIDENT, INC.,

            Defendant in Intervention.
________________________________________


 PLAINTIFF INTERVENOR’S RESPONSE TO JESSICA DENSON AND THE PUTATIVE
                  CLASS’ LETTER AND THE CAMPAIGN’S
              MEMORANDUM OF LAW IN ACCORDANCE WITH
                   THE COURT’S JUNE 11, 2021 ORDER


       In accordance with the Court’s June 11, 2021 Order, Plaintiff Intervenor Omarosa Manigault

Newman respectfully submits this Response to Jessica Denson and the putative class’ letter and the

Campaign’s Memorandum of Law.


Response to David K. Bowles Letter on Behalf of Jessica Denson and the Putative Plaintiff
                                        Class




                                                1
         Case 1:20-cv-04737-PGG Document 71 Filed 07/02/21 Page 2 of 9




       As stated by Denson’s counsel, their “goal has been, and continues to be, to bring this

matter to an expeditious conclusion.” While admirable, justice is often slow. None of those sued

by Mr. Trump and/or his Campaign has actively litigated for as longer, or in as detail, as Omarosa

Manigault Newman other than possibly Ms. Denson. She has successfully prevailed on an

arbitration case only for it to be entirely amended to add hundreds of new counts. Ms. Manigault

Newman has done a substantial amount of discovery. She has taken depositions, tendered request

for production of documents and requested responses to interrogatories. Thus, there is limited need

for additional discovery. Ms. Manigault Newman’s individual matter is in a similar posture as that

of Ms. Denson as her intervention can largely be released by expounding this Court’s prior Order

to her. In fact, Ms. Manigault Newman is not seeking to do any more than that. She simply wants

the same Order provided to her similarly situated counterpart Ms. Denson. This would therefore

not “delay the resolution of this case.”

       As for the contention that Ms. Manigault Newman “does not appear to be any need for this

intervention,” such a contention is also misplaced. Ms. Manigault Newman should be able to

exercise the same rights and privileges which this court has allowed Ms. Denson. Currently, Ms.

Manigault Newman is not afforded the same ruling without asking. Her speech has been so

severely restricted, it has resulted in substantial financial loss. Those losses are ongoing as we

speak. She should not have to wait for a possible class certification and long-term resolution as a

class member. She is in dire need now of the same order granted to Ms. Denson.

       Finally, Denson contends Ms. Manigault Newman, “makes no allegation that counsel for

Lead Plaintiff Denson has not or will not continue to adequately represent Intervenor’s interests in

this matter, and counsel will continue to work to protect all class members interests.” Waiting for

whether or not there is a class action and ultimate ruling is not a luxury Ms. Manigault Newman

                                                 2
          Case 1:20-cv-04737-PGG Document 71 Filed 07/02/21 Page 3 of 9




has. She is currently being prejudiced. She is simply asking for the same ruling that has been

granted to Ms. Denson. Note, Ms. Denson, and her counsel, are actually actively calling Ms.

Manigault Newman’s counsel for information and addresses of witnesses. As such, the question

of who can adequately represent who is not only an irrelevant one, but one where Ms. Manigault

Newman has used her years of litigation to make progress and do discovery that Denson now

seeks. Allowing Ms. Manigault Newman to enter this matter as an intervenor only benefits the

class as a whole.

       Further, it is imperative that we look at the Campaign’s use of the NDA against Ms.

Manigault Newman versus that of Ms. Denson. The Campaign was attempting to use the NDA to

silence Ms. Denson on a very private and personal matter. This is concerning as the campaign is

attempting to have each former employee arbitrate each individual NDA. The factual

circumstances surrounding Ms. Denson are so unique other former employees may not get the

same benefits. However, the way the campaign is using the NDA to restrict Ms. Manigault

Newman is more in line with how the Campaign is weaponizing this NDA against former

employees. Many of the former employees have a media presence and are looked at as political

commentators and/or experts. Many of the former employees are authors. The use of this NDA

has severely limited Ms. Manigault Newman’s ability to appear on television and it has also

affected her ability to promote her book. This has resulted in a great financial loss. On top of that,

she has had to finance the cost surrounding arbitration and litigation. Allowing Ms. Manigault

Newman to join the class only benefits the class as a whole to the extent that is even on issue, but

the remedy she seeks is far more narrow. Ms. Manigault Newman is the perfect example to show

the expansive and debilitating effects this NDA has on not only on a person’s civil liberties but

financially.


                                                  3
          Case 1:20-cv-04737-PGG Document 71 Filed 07/02/21 Page 4 of 9




          Response to Donald J. Trump for President, Inc.’s Memorandum of Law


  I.    Jurisdiction
        The Campaign contends, “Ms. Manigault Newman cannot demonstrate an independent

basis for subject matter jurisdiction, as required on any application to intervene.” Despite clearly

stated grounds for jurisdiction in Manigault Newman’s Complaint and Motion, it seems that the

Campaign is not making a jurisdictional argument, as much as a contractual one, as they claim

arbitration provides “exclusive jurisdiction.” This same argument has failed before. Further,

despite the contention, Omarosa Manigault Newman is “required under the terms of her

Agreement with the Campaign to arbitrate any claims regarding the validity and enforceability of

the Agreement on an individual basis before the American Arbitration Association (the “AAA”).”

The issue is not the arbitration provision, it’s the confidential and/or disparagement provisions.

One cannot be compelled to arbitrate claims which cannot, and according to this court, do not

legally exist.

 II.    Intervention
        The next series of attacks concern Rule 24 itself. Omarosa Manigault Newman’s status as

a putative class member does not protect her from the ongoing harms and losses she suffers right

now. She is not moving for intervention in an effort to take over “class representation” in any way.

She simply wants the same relief granted to Ms. Denson and to make sure she is adequately

protected given her current situation and the Campaign’s CEO’s claims the Campaign is “winding

down” or dissolving.


                                                 4
            Case 1:20-cv-04737-PGG Document 71 Filed 07/02/21 Page 5 of 9




          The Campaign is correct that, “This Court’s March 30, 2021 Memorandum, Opinion and

Order does nothing to provide Ms. Manigault Newman with an interest in this action within the

meaning of Rule 24, as the Order is limited to Ms. Denson only.” However, all parties and this

Court should be interested in avoiding conflicting rulings, promoting judicial economy and

otherwise doing what it held out to do- strike down not just one person’s offending contract’s

provision, but the provision itself, even if it is just in one more instance ripe before this Court.



III.      Campaign’s Desire to Limit or Ignore this Court’s Ruling

       The Campaign is attempting to have its cake and eat it to. This can be seen in their response to

Motions for Summary Judgment that Ms. Manigault Newman filed in arbitration. Ms. Manigault

Newman filed Denson’s Letter Brief. Letter, 06/11/2021, ECF No. 68. Shortly thereafter, both

parties were set for a scheduling conference.


          In a scheduling hearing in the arbitration action, Justin Clark appeared for the Campaign

and unequivocally said:


          “No, I think we all tend to acknowledge the importance of the Denson decision
          here, which is the reason why I think this motion for summary judgment we're
          talking about is going to be mean a great deal, and potentially be dispositive in
          this arbitration here.”


          Attorney Clark goes on to confirm his understanding of the significance of this Order by

stating the following:



          “I am not a counsel of record on that other matter, on the Denson matter that is
          being argued, but yeah, I think we all can recognize the importance of that decision.
          It was certainly clear.”


                                                    5
          Case 1:20-cv-04737-PGG Document 71 Filed 07/02/21 Page 6 of 9




       Despite that, in response to Motions for Summary Judgment, including those specifically

based around this Court’s decision, Justin Clark has argued, “And Respondent’s recent desperate

attempt to intervene in a separate case only highlights the fact that she knows she has breached the

Agreement and cannot succeed on the merits here. For the foregoing reasons, the Campaign

respectfully requests that Respondent’s motions be denied in their entirety.”


       Making matters worse, the Campaign never, not once, references, cites to or distinguishes

this Court’s March 30, 2021 Order in its recent arbitration filings. Mem. Op. and Order, 1-36, ECF

No. 36. The Campaign similarly stated, “Respondent likely sought intervention in that case

because she realizes she breached the Agreement and cannot prevail on the merits in this

case." This is simply not true, but stands an example of how the Campaign is using subterfuge to

delay, and concurrently deny, justice to those substantially (if not identically) situated to Ms.

Denson.


       In arbitration, the Campaign continues to argue, Respondent’s many public statements fall

within the scope of “Confidential Information” or “disparaging statements” in the

Agreement." And, "Each statement cited by the Campaign either demeans or disparages Claimant

or a covered individual or entity or includes Confidential Information and in each case violates the

Agreement." Further, "And the statements also include examples of Respondent disclosing

Confidential Information, including private information and statements made by Mr. Trump or

other covered individuals to Respondent..." These are points which were clearly and

unequivocally resolved by this court in its March 30, 2021 Order, which even cites Ms. Manigault

Newman as an example. Mem. Op. and Order, 9, ECF No. 36. Failure to allow her to appear and




                                                 6
          Case 1:20-cv-04737-PGG Document 71 Filed 07/02/21 Page 7 of 9




receive consistent justice simply invites not only judicial inefficiency, but inconsistent findings-

the exact opposite of what Ms. Denson seeks with her class action.


        The fact the Campaign completely omitted the Denson decision, and the separate Delgado

decision, only clarify the Campaign’s attempt to weaponize litigation and force contract holders

to individually pay attorney’s fees to navigate arbitration and then possibly navigate litigation in

the courts. Although the Campaign is technically correct the NDA has a severable arbitration

provision, it cannot arbitrate claims which do not exist as a matter of law.


        This honorable court has already said the subject claims do not exist as a matter of law for

Ms. Denson and that same rationale should be applied to Ms. Manigault Newman. This Court

notes “the vagueness and breadth of the provision is such that a Campaign employee would have

no way of what may be disclosed, and accordingly Campaign employees are not free to speak

about anything concerning the Campaign. The non-disclosure provision is thus much broader than

what the Campaign asserts is necessary to protect its legitimate interests, and therefore is not

reasonable.” Mem. Op. and Order, 28, ECF No. 36.

        This Court elaborates stating, “It is difficult if not impossible for Denson or another

Campaign employee to know whether any speech might be covered by one of the broad categories

of restricted information; whether that speech might relate to one of the several hundred potential

subjects of the non-disclosure provision; or whether that speech may relate to a matter that

President Trump will determine is confidential.” Id. The Court notes language in the non-

disclosure agreement is meant to chill the speech of former Campaign workers about matters of

public interest.




                                                 7
         Case 1:20-cv-04737-PGG Document 71 Filed 07/02/21 Page 8 of 9




       Not only does this agreement fail the Ashland Test, it violates general principles of contract

law as there could not possibly be mutual assent. “Because of its vague and indefinite nature, there

is no “manifestation of mutual assent sufficiently definite to assure that the parties are truly in

agreement with respect to all material terms[.]” Mem. Op. and Order, 29, ECF No. 36.

       The Court concludes that there is no “manifestation of mutual assent sufficiently definite

to assure that the parties are truly in agreement with respect to [the scope of the non-disparagement

provision].” Express Indus. & Terminal Corp., 93 N.Y.2d at 589. Id.

       It has already been determined that selective enforcement of the certain provisions of the

agreement is not a suitable means of resolving the issues at hand. Judge Gardephe specifically

mentions, “Blue penciling” is not appropriate here. The Court elaborates, “blue penciling” in this

case would involve much more than a paring down of duration and geographical scope. In order

to render the non-disclosure and non-disparagement provisions enforceable, the court would have

to engage in a wholesale re-drafting of these provisions.” Mem. Op. and Order, 33, ECF No. 36.

       Ms. Manigault Newman is a prime example how this campaign utilizes the NDA to silence

former employees. In fact, Ms. Manigault Newman was one of many high-profile former campaign

employees referenced in Denson’s Motion for Summary Judgment. As Ms. Manigault Newman

has constantly maintained, her interest in making public statements were to shed light on actions

she felt were harmful to the American people. The Court goes further by stating, “The non-

disclosure provision is harmful not only to former campaign employee but highlights the harm this

creates concerning the general public.” Silencing Ms. Manigault Newman harms the public as it

appears The Campaign is attempting to silence Ms. Manigault Newman in an effort to shield

improprieties of the then seated President of the United States. The Campaign is attempting to

quiet Ms. Manigault for an indefinite period of time. This unreasonable and ambiguous in a way

                                                 8
         Case 1:20-cv-04737-PGG Document 71 Filed 07/02/21 Page 9 of 9




that gives Donald Trump for President Inc. unjust enrichment that was not intended or

contemplated at the time of signing of the agreement. Ms. Manigault Newman has had to retain

legal counsel and has participated in an intrusive and exhaustive resolution process that can only

be described as unduly burdensome. Therefore, the enforcement of this agreement against Ms.

Manigault Newman is inappropriate as it fails the Ashland test and defies the basic principles of

contract law.

IV.    Conclusion

       For the afore mention reasons, the Court should grant Plaintiff-Intervenor’s Motion to

Intervene. Alternatively, she simply requests the extension of the Denson Order to her.




Dated: New York, New York      July 2, 2021

                                                 Respectfully Submitted,




                                                 PHILLIPS & HUNT

                                                  John Phillips
                                              ______________________________
                                              JOHN M. PHILLIPS, ESQUIRE
                                              Bar Number: 5749619
                                              212 North Laura Street
                                              Jacksonville, FL 32202
                                              (904) 444-4444
                                              (904) 508-0683 (facsimile)
                                              Attorneys for Plaintiff Intervenor
                                              jmp@floridajustice.com
                                              erica@floridajustice.com




                                                9
